Citation Nr: 1242065	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  12-02 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971.  He had a second period of service starting in January 1974.  His service from January 1974 to April 1982 was honorable; however, service from April 1982 to March 1986 is considered dishonorable for VA purposes by reason of willful and persistent misconduct.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Philadelphia Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the Atlanta, Georgia RO. 

In September 2012 the Board sent the Veteran a letter inquiring if he desired a Board hearing on the matter addressed herein as there was some confusion as to whether he desired such a hearing.  Subsequently, in September 2012, the Veteran notified the Board in writing that he did not wish to appear at a hearing and which asked that the Board consider the case on the merits.  Accordingly, any request for a Board hearing is deemed withdrawn. 

The appeal is REMANDED to the Louisville, Kentucky RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Board notes that VA received the Veteran's claim for nonservice-connected pension in June 2009.  A review of the claims files reveals a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), signed and dated by the Veteran in June 1997 and which appoints the Georgia Department of Veterans Service (SDVS) as his representative in all matters before VA.  

Also of record, is a VA Form 21-22a signed by the Veteran in October 2010 and a private attorney in November 2010.  The form clearly notes in section 15 that the private attorney's scope of representation was limited to entitlement to service connection for a right ankle condition arising out of a remand from the Court of Appeals for Veterans Claims (CAVC).  

The February 2010 rating decision denying entitlement to nonservice-connected pension was properly mailed to the Veteran and his representative, the Georgia Department of Veterans Services.  Following the filing of his Notice of Disagreement (NOD) in August 2010, the RO issued a Statement of the Case (SOC) addressing this issue in November 2012.  The RO carbon copied the private attorney and not the Veteran's properly appointed representative, the Georgia Department of Veterans Services.  Accordingly, this claim must be remanded to provide the Veteran's proper representative a copy of the Statement of the Case and a proper amount of time should be allowed for response.  See 38 C.F.R. §§ 19.29, 19.30.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative, the Georgia Department of Veterans Services, with a copy of the November 2012 Statement of the Case at his current mailing address and afford him an opportunity to respond prior to returning the case to the Board for further review.  

If additional development is warranted, readjudicate the Veteran's claim, to include consideration of any additional evidence received since the last adjudication of the claim in November 2012.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


